Chief Justice Eodertson,
delivered tin opinion of tl>e court.
Thomas Church, having obtained a judgment before a magistrate for .§‘20, on an account against the executors of William Church, they appealed to the circuit court.
By the consent of the parties, a jury was dispensed with, and the whole case was referred to the decision of the judge.
After hearing the evidence, the judge decided, that the judgment of the magistral was for too much; that the evidence did not authorize a judgment for as much as five pounds; and therefore, the circuit court had no jurisdiction; and for these reasons, a judgment was rendered for the appellants.
The erroneousness of this judgment is too palpable, to require particular notice.
The justice of the peace had jurisdiction. He rendered a judgment for $20; and therefore, an appeal could not have been taken to any other than the circuit Court.
If it had been taken to the county court, it should have been there dismissed, because the judgment appealed from, was for a sum exceeding the maximum of. which the county court could take cognizance.
Moreover, the defendants in the warrant took the appeal. If the circuit court had no jurisdiction, it should have dismissed the appeal. Bu it rendered judgment for the appellants, because they had appe.- led to that court, when, in the opinion of the judge, they ought to have appealed to the county court.
Sanders, for plaintiff; Triplett, for defendants.
Judgment reversed, and cause remanded for another trial.